DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
Applicant fails to address the alternative rejection under 103(a) on P. 6-7 of the non-final action 09/03/2021. See also the response on P. 4 of the non-final action 09/03/2021. Thus, applicant fails to satisfy their burden of proof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 27, 32, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg et al. (U.S. Pub. No. 2011/0270081), hereinafter “Burg.”

Regarding claim 27 Burg discloses an elongate medical device (surgical instrument, #100, with malleable elongated tubular body, #126, Figs. 1-5, 6-7, 10-12):
a shaft having an exterior wall and defining an axis (polymeric outer heat shrink, #272, and longitudinal axis, #208, Fig. 6);
an inner structure within the shaft (sleeve, #190, Figs. 2-4, 6, 11-12); and
a first sensor disposed on the inner structure (coil assembly, #214, is disposed on sleeve, #190, Figs. 4-6, 8-9, 11-12), 
the first sensor is positioned between the inner structure and the exterior wall and in contact with the exterior wall (coil assembly, #214, is positioned between sleeve, #190, and polymeric outer heat shrink, #272, Fig. 6), 
the inner structure is bonded to an inner surface of the exterior wall (“outer polymeric shrink fit layer” Claim 4; polymeric outer heat shrink, #272, is shrink fit onto sleeve, #190, Fig. 6), 
the first sensor comprises a tubular core and an electrically-conductive coil wound on the core (“the three coil assemblies 214 can each include… a plurality of wire windings wound along a cylindrical base” [0037]; coil assembly, #214, Figs. 4-6, 8-9, 11-12),
the core defining a second axis different than the first axis (“the three coil assemblies 214 can each include… a plurality of wire windings wound along a cylindrical base” [0037]; coil assembly, #214, 
However, Burg may not explictly disclose the first sensor is moveable relative to a portion of the exterior wall surrounding the first sensor.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Burg’s teaching of a known technique for reducing strain of a more rigid structure (“wound wires” [0009]) during bending (“the helically wound pair of lead wires can be configured to conform to the bent configuration of the body portion such that they do not strain or break during bending of the body portion. A flexible outer layer can cover the body portion, sleeve, insert and tracking device.” [0009]; “The heat shrink 272 can provide an outer covering or shell over the tube assembly 110 and sensor arrangement 118 while providing sufficient flexibility for both bending of the body 126 and slight relative movement of the helically wound wires 236 as a result of the bending. In this regard, the wires can be moveably captured between the heat shrink and the tubular body” [0047]) to the known device of Burg’s disclosure of coil assembly, #214 of Figs. 4-6, 8-9, 11-12 (which is a component of the “tracking device” [0009] or the “sensor arrangement” [0047] and which, as disclosed in Fig. 6, [0009], and [0047], is disposed between polymeric outer heat shrink, #272, and sleeve, #190) to achieve the predictable result of preventing strain during bending on coil assembly, #214 by applying the flexible heat shrink over the coil assembly, #214.

Regarding claim 32, Burg discloses the inner structure is bonded to an inner surface of the exterior wall at a portion of the inner structure that is proximate the first sensor (“outer polymeric shrink fit layer covering the elongated body portion and tracking device.” Claim 4; polymeric outer heat shrink, #272, is shrink fit onto sleeve, #190, and extends proximal to coil assembly, #214, Fig. 6),

Regarding claim 36, Burg discloses an elongate medical device (surgical instrument, #100, with malleable elongated tubular body, #126, Figs. 1-5, 6-7, 10-12):

a first sensor disposed on an inner structure (coil assembly, #214, is disposed on sleeve, #190, Figs. 4-6, 8-9, 11-12), 
the first sensor is positioned between the inner structure and the exterior wall, the first sensor is in contact with the exterior wall (coil assembly, #214, is positioned between sleeve, #190, and polymeric outer heat shrink, #272, Fig. 6),
the first sensor comprises a tubular core and an electrically-conductive coil wound on the core (“the three coil assemblies 214 can each include… a plurality of wire windings wound along a cylindrical base” [0037]; coil assembly, #214, Figs. 4-6, 8-9, 11-12),
the core defining a second axis different than the first axis (“the three coil assemblies 214 can each include… a plurality of wire windings wound along a cylindrical base” [0037]; coil assembly, #214, assembly, #214, is disposed about cylinders with axes distinct from longitudinal axis, #208, of surgical instrument, #100, Figs. 4-6, 8-9, 11-12), and
a second sensor disposed on the inner structure (coil assemblies, #214, are disposed on sleeve, #190, Figs. 4-6, 8-9, 11-12), 
the second sensor is positioned between the inner structure and the exterior wall, and the second sensor is in contact with the exterior wall (coil assemblies, #214, are positioned between sleeve, #190, and polymeric outer heat shrink, #272, Fig. 6).
However, Burg may not explictly disclose the first sensor is moveable relative to a portion of the exterior wall surrounding the first sensor.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Burg’s teaching of a known technique for reducing strain of a more rigid structure (“wound wires” [0009]) during bending (“the helically wound pair of lead wires can be configured to conform to the bent configuration of the body portion such that they do not strain or break during bending of the body portion. A flexible outer layer can cover the body portion, .

Claims 33-35 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a first embodiment of Burg as applied to claims 27 or 36, respectively, above, and further in view of a second embodiment of Burg.

Regarding claim 33, while the first embodiment of Burg discloses a second sensor (coil assemblies, #214, Figs. 4-6, 8-9, 11-12), a second embodiment of Burg discloses the second sensor is located at a different location along a longitudinal axis of the elongate medical device than the first sensor (“spaced axially apart from each other” [0054]; “an axial coil 304 can be positioned proximally of coil assemblies 214″ [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038].


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038].

Regarding claim 35, Burg discloses the distal tip assembly is formed in a curved shape (malleable elongated body, #126, is bent into various curved configurations, Fig. 10).

Regarding claim 37, while the first embodiment of Burg discloses a second sensor, a second embodiment of Burg discloses the first sensor is located at a different longitudinal position along a longitudinal axis of the elongate medical device than the second sensor (“spaced axially apart from each other” [0054]; “an axial coil 304 can be positioned proximally of coil assemblies 214″ [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038].


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Burg’s disclosure of circumferential sensors with the second embodiment of Burg’s disclosure of disposing sensors axially along the longitudinal axis as Burg explictly states that “the mixing and matching of features, elements and/or functions between various examples may be expressly contemplated herein” [0057] and “coil assemblies could be positioned parallel or perpendicular to the longitudinal axis 208” [0038].

Regarding claim 39, Burg discloses the distal tip assembly is formed in a curved shape (malleable elongated body, #126, is bent into various curved configurations, Fig. 10).

Claims 28 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg as applied to claim 27 above, and further in view of Victorine et al. (U.S. Pub. No. 2011/0218603), hereinafter “Victorine.”

Regarding claim 28, Burg discloses said exterior wall comprises a polymer (polymeric outer heat shrink, #272, and longitudinal axis, #208, Fig. 6).
However, Burg does not explictly disclose said exterior wall comprises expanded polytetrafluoroethylene (ePTFE).
However, in the same field of endeavor, Victorine teaches said exterior wall comprises expanded polytetrafluoroethylene (ePTFE) (“the ribbon 165 may be formed of polyester, nylon, KEVLAR™, expanded polytetrafluoroethylene (“ePTFE”)” Victorine, [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of an exterior wall made of polymer heat 

Regarding claim 30, Burg discloses a distal end portion of the shaft (distal tip, #222, Figs. 2-3, 5-6, 11-12).
However, Burg does not explictly disclose a tip electrode coupled to a distal end portion of the shaft.
However, in the same field of endeavor, Victorine teaches a tip electrode coupled to a distal end portion of the shaft (tip electrode, #75, located at distal tip, #70, of lead body, #50, Victorine, Fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of a therapeutic instrument with Victorine’s teaching of providing electrical therapy via a tip electrode as Victorine explictly states that “Electrotherapy is provided in the form of electrical signals, which are generated in the pulse generator and travel via the lead's conductors to the electrotherapy treatment site,” and it would have been obvious that providing electromagnetic tracking of an electrotherapy lead would provide a similar benefit to electrotherapy procedures as that of Burg where “by providing the tracking device 84 near the distal tip 222, the distal tip 222 of the suction instrument can be tracked to provide substantially accurate position data for the distal tip of suction instrument 100 when out of a line of sight in a body cavity of patient 34.” (Burg, [0052]).

Regarding claim 31, Burg may not explictly disclose the bond between the inner structure and the inner surface of the exterior wall is formed from a reflowed material.
However, in the same field of endeavor, Victorine teaches the bond between the inner structure and the inner surface of the exterior wall is formed from a reflowed material (“Once the braid assembly 115 extends about the outer circumferential surface 215 of the innermost liner layer 130, SPC (which is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s teaching of an exterior wall made of polymer heat shrink with Victorine’s teaching of an exterior wall of ePTFE bonded using reflow material as such a wall provides “improved mechanical characteristics, including improved torqueability, pushability, flex fatigue resistance, and kink resistance.” (Victorine, [0076]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793